DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Applicant’s election without traverse of Group III, claims 43-52 in the reply filed on 03/10/2021 is acknowledged.
Claims 30-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.
Claims 43-52 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improved" in claim 47 is a relative term which renders the claim indefinite.  The term "improved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Moreover, claim 47 recites the phrase “appropriate control particle…an appropriate control process.”  The metes and bounds of the term “appropriate” as used in this context are uncertain because it unclear how one of ordinary skill in the art would be able to determine the breadth of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamauchi et al. (hereafter Yamauchi) in view of Cameron et al. (US2012/01449894 Cameron), Boukhnikachvili et al. (hereafter Boukhnikachvili), and further in view of Shimizu et al. (US20110250262A1).
Yamauchi discloses a method of producing a particle comprising a first lipid or sterol, a second lipid or sterol and an anionic agent (Pg. 90, Abstract, novel wrapped liposomes comprised of polyanion drug and cationic lipid complexes wrapped with neutral lipids) comprising: (a) combining (i) a modified lipid which prevents particle aggregation during lipid-anionic agent particle formation and (ii) a cationic lipid, in an amount sufficient for a complex to form; (b) combining the complex of step (a) with an anionic agent; (c) combining a neutral aqueous solution with the complex-anionic agent of step (b) to form a complex-anionic agent aqueous suspension; (e) combining a second lipid or sterol solution and a first lipid or sterol to form a solution of the second lipid or sterol and the first lipid or sterol, (f)  combining the solution of the second lipid or sterol and the first lipid or sterol of step (e) with the complex-anionic agent aqueous solution of 
Regarding claim 44,  as stated above, Yamauchi  fails to explicitly disclose the steps (a) combining in an acidic aqueous solution (i) a modified lipid which prevents particle aggregation during lipid-anionic agent particle formation and (ii) a cationic lipid, in an amount sufficient for a complex to form prior to the step(b) combining the complex of step (a) with an anionic agent; (d) combining a second lipid or sterol with a solvent to form a second lipid or sterol solution in said solvent, wherein said solvent is free of said first lipid or sterol; and (e) combining said second lipid or sterol solution in said solvent with said first lipid or sterol to form a solution of the second lipid or sterol and the first lipid or sterol.
However, Cameron is in the field of lipid vehicle (title, cationic lipids) and teaches the steps (a) combining in an aqueous solution (i) a modified lipid which prevents particle aggregation during lipid-anionic agent particle formation and (ii) a cationic lipid, in an amount sufficient for a complex to form; and (b) combining the complex of step (a) with an anionic agent (Para. Para. (0135) LNP Process Description 1: The Lipid Nano-Particles (LNP) are ... formed by mixing equal volumes of lipids dissolved in alcohol with siRNA dissolved in a citrate buffer. The lipid solution contains a novel cationic lipid of the instant invention, a helper lipid (cholesterol) and PEG (PEG-DMG) lipid at a concentration of 5-15 mg/ml with a target of 9-12 mg/ml in an alcohol (for example ethanol) ... The siRNA solution contains one or more siRNA sequences ... in a sodium citrate: sodium chloride buffer pH 4. The two liquids are mixed in an impinging jet mixer instantly forming the LNP), but fails to explicitly disclose the acidic aqueous solution in the step (a). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Yamauchi to include the steps (a) combining in an aqueous solution (i) a modified lipid which prevents particle aggregation during lipid-anionic agent particle formation and (ii) a cationic lipid, in an amount sufficient for a complex to form; and (b) combining 
Further, Boukhnikachvili is in the field of lipid vehicle (title, DNA-cationic lipid complex) and teaches the acidic aqueous containing a cationic lipid prior to combining with an anionic agent (Pg. 193, left-hand column, 3rd paragraph, Cryo-TEM and X-ray diffraction results suggest that DNA added to DOGS [a cationic lipid] micelles in acidic medium does not modify the latter but would wrap around them originating the observed nanometric supramicellar assemblies. Similarly, at pH 8, comparison of the two lamellar structures, with and without DNA, shows that DNA obviously improves the organization of DOGS bilayer stacking, even accelerating it, as seen by the combined observations of cryo-TEM and X-ray diffraction). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Yamauchi to include the acidic aqueous solution in the step (a) to develop effective methods of producing a particle comprising an anionic agent (i.e. DNA). (Reads on claims 43-47 and 52)
Yamauchi teaches the method of producing a particle as described above, but fails to explicitly disclose wherein the solubility of said first lipid or sterol in said solvent in the presence of said second lipid or sterol in step (e) is higher than the solubility of said first lipid or sterol in said solvent in the absence of said second lipid or sterol.
Shimizu is in the field of lipid vehicle (title, liposome) and teaches a method for increasing the solubility of a first lipid or sterol in a solvent (Para. (0009) Another object of the present invention is to provide a method for increasing the solubility of cholesterol; Para. [0010] [B)y mixing cholesterol with a phospholipid and an aqueous solution containing a water-miscible organic solvent and heating the resulting mixture, cholesterol can be easily dissolved in the aqueous solution), but fails to explicitly disclose the method comprising: combining a neutral aqueous solution with the complex-anionic agent of step (b) to form a complex-anionic agent aqueous suspension; and combining a second lipid or sterol with a solvent to form a second lipid or sterol solution in said solvent, wherein said solvent is free of said first lipid or sterol. (Reads on claims 43-45.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Yamauchi to include (d) combining a second lipid or sterol with a solvent to form a second lipid or sterol solution in said solvent, wherein said solvent is free of said first lipid or sterol; and (e) combining said second lipid or sterol solution in said solvent with said first lipid or sterol to form a solution of the second lipid or sterol and the first lipid or sterol, , since where the general conditions of the claim are lipid or sterol to form a solution of the second lipid or sterol and the first lipid or sterol, , since where the general conditions of the claim are disclosed in the prior art (Shimizu, Para. (0036) Method for Dissolving Cholesterol (Method for Increasing the Amount of Dissolved Cholesterol Relative to an Aqueous Solution Containing a Water-Miscible Organic Solvent), Cholesterol, a kind of lipid, is hard to be dissolved in water under normal conditions, thus having a low rate of dissolution in the above-mentioned water-miscible organic solvent [Para. (0029) The term "water-miscible organic solvent" as used herein refers to an organic solvent that can be misced with water, exemplified by alcohols, ethers, esters, ketones, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699